April 15, 2010 Dreyfus Investment Funds -Dreyfus/Standish Global Fixed Income Fund Supplement to Statement of Additional Information (the SAI) dated December 1, 2009 Effective April 16, 2010, the following information supplements the information contained in the section of the Funds SAI entitled Management Arrangements-Portfolio Management: David C. Leduc serves as the Funds primary portfolio manager. Brendan Murphy is an additional portfolio manager of the Fund. April 15, 2010 Dreyfus Investment Funds -Dreyfus/Standish International Fixed Income Fund Supplement to Statement of Additional Information (the SAI) dated May 1, 2009 Effective April 16, 2010, the following information supplements the information contained in the section of the Funds SAI entitled Management Arrangements-Portfolio Management: David C. Leduc serves as the primary portfolio manager of Dreyfus/Standish International Fixed Income Fund. Brendan Murphy is an additional portfolio manager of Dreyfus/Standish International Fixed Income Fund.
